Citation Nr: 0729197	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-17 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently rated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons set forth below, further development is 
required in order for VA to fully and fairly consider and 
adjudicate the veteran's claim of entitlement to an increased 
disability rating for service-connected bilateral hearing 
loss, currently rated as noncompensable.

The RO's October 2004 Supplemental Statement of the Case 
(SSOC) notes that the RO was notified on June 8, 2004, that 
the veteran did not appear for a scheduled audiological 
examination at the Bay Pines VA Medical Center (VAMC).  The 
Board notes that 38 C.F.R. § 3.655(a),(b) (2006) provides 
that when a claimant fails to report, without good cause, for 
a scheduled medical examination in conjunction with a claim 
for an increased disability rating, the claim shall be 
denied.  While documents in the claims file purport to show 
that the veteran did not report to a VA audiological 
examination, such documents do not indicate the date, time, 
and location of such scheduled examination, nor is there any 
documentation showing that the veteran was actually contacted 
and informed of the date, time, and location of such 
examination.  Without such documentation, the provisions of 
38 C.F.R. § 3.655(a),(b) cannot be fairly applied because the 
VA's duty to assist claimants by providing medical 
examinations under 38 U.S.C.A. § 5103A(d) would be 
frustrated.  Therefore, the veteran should be afforded 
another opportunity to attend a scheduled VA audiological 
examination in order to provide him with due process of law.   

Moreover, the October 2004 SSOC based the RO's continued 
denial of the veteran's claim for an increase, at least in 
part, on an April 2004 audiological examination report from 
the Loma Linda VAMC, which the Board finds is inadequate for 
rating purposes because it does not adhere to the 
requirements of 38 C.F.R. §§ 4.85, 4.86 (2006).  For 
instance, this examination report does not clearly set forth 
the puretone threshold in decibels at 2000 Hz, nor does it 
indicate that the Maryland CNC speech discrimination test was 
utilized, as required by 38 C.F.R. § 4.85(a).  Rather, it 
appears that the W-22 test was used.  Despite these 
inadequacies, the RO relied upon the results of this 
examination report in rendering the October 2004 SSOC that 
continued the denial of the veteran's increased rating claim.  
As the results of the April 2004 VA audiological evaluation 
do not provide for accurate mechanical application of the 
rating criteria set forth in 38 C.F.R. §§ 4.85, 4.86, such 
results cannot be relied upon in properly rating the 
veteran's service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA audiological examination to evaluate 
the his service-connected bilateral 
hearing loss, currently rated as 
noncompensably disabling.  The 
examination should be conducted in 
accordance with the requirements of 
38 C.F.R. § 4.85, by a state-licensed 
audiologist and must include a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test that 
clearly and unambiguously sets forth the 
puretone thresholds. 

2.  In scheduling the VA audiological 
examination, the veteran should be 
advised by the RO that under 38 C.F.R. 
§ 3.655, his failure to report to the 
scheduled examination may result in the 
denial of his claim.

3.  The RO is directed to insure that if 
the veteran fails to report to the 
scheduled audiological examination, the 
claims file documents that he was advised 
of the date, time and location of such 
examination.  

4.  After all required actions have been 
completed, the AOJ should take 
adjudicatory action to evaluate the 
veteran's claim of entitlement to an 
increased disability rating for bilateral 
hearing loss.  In the event that the 
veteran fails to report to the scheduled 
audiological examination, his claim may 
be denied in accordance with 38 C.F.R. 
§ 3.655(a),(b), and without reliance on 
the inadequate April 2004 VA Loma Linda 
audiological examination report. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




